from a judgment of the Supreme Court, Dutchess County, dated January 16, 1980, which (1) set aside a determination of the New York State Board of Parole establishing petitioner’s minimum period of incarceration (MPI) at 38 months and (2) remitted the matter to the board for the establishment of a new MPI not to exceed one third of the maximum of petitioner’s sentence. Judgment reversed, on the law, without costs or disbursements, and proceeding dismissed on the merits (see Matter of Russo v New York State Bd. of Parole, 50 NY2d 69, revg 69 AD2d 520). Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.